d                                      e...:...


                 OFFICE OF THE ATiOFWEY GENERAL OF ,TEXAS

1
    :,                                AUSTIN
GE- c. MANN
*Tmul8voDlwL

         Eonorabld Robert r. Pedsn,   Jr.
         Oounty A$torney
         yatagorda connty




                                                          ereln you request
                                                          t the:Distriot
                                                        a county. 'YOU have
                                                        atfone for Xatagorda
                                                         8180 informed u8
                                                         ordin&to the lo40

                                                  tated Texas Civil Statutea,




              for his servloes to the oounty as suoh County.huditor,
              an annual salary of not more than the annual salary
              allowed OT paid the Aewssor   and Colleotor of Taxes
              in h.leoounty; and not lees than the annual salary
              allowed such Coqty Auditor under the general   law
              prbvided..lnAr$i,cle 1645, Bevleed Civil Statutesi aa
              eefd hrtioie d~63%d bn January 1, 1940, auoh salary
              of the county #IditOr  to be fixed and determined by
Ronorable   Robert   F. Peden, Jr.   - Fag* e


      the Distrlot     Judge or Distriat Judges making euoh
      appointment    end having juri8dldtlon iu the oouuty,
      a majority ruling, aald annual salary to be paid
     monthly out or tho general fund oi the oounty. The
      aotlon or said Matrlot Judge or Mstrlot Judeos In
      dotermining    and firing tho salary of auoh County
      AuditOF ahall bo made by OFdeF and rsoorded in the
      minuteu of the Matrlot Oourt or the oounty, and the
      (IleFkthorsof &all oortify the 8ame for obs6rvanoe to
      the Cauui~loner~~ Oomt, whloh shall oauao the aamo
      to be reoorded la ltlrminutes; Mter the salary ot
      the Oounty Auditor.hae.bemn fixed by th6 Dlatriot
     -fudge OF Distriot Judges, no'ohange In ruoh salary.
      ahall th.FeafteF booome etteotlve until the begin-
      -     of the next ensuing flroal year of tho oounty.
      Provided however, any lnoreeee in the salary of any       .
      euo$ Oounty Auditor, OVOF and above~the annual salary
    ~.al.lowed   auoh County Auditor under the general law
      provided    In Artlole lWb, as said Article existed           :,
      on January 1, 1940, &all only be allowed or permit-
      ted with the exprear oon8ont and approval of the Cap-
  ': tia~loaera* Oourt ot the oounty whorreCounty Auditor
      18 arfeoted     or may be arrooted by the provimiona or
      thld Aot; raoh ooneent and approval or suoh Commir-
      thmersf     Cow% &all    be ma& by order or such Oou~t
      and reoorded In the mlainutos oi the UQIIPPl8aioneFa'
      Court &a;ohSoounty.        As amended Aota 1987, 40th
                           p. 104, oh. 35, 5 1; Aots 1989, 41at
    2:::: ;lY:;: g:: p. 62, oh. 28, 8 11 Aotrr1951, 48nd
                        ., p. 29, oh. 15, 6 1; dote 1931, 46th
      it::: lrt a: s       Q. 1826, oh. 45, 5 3; Aots 1959,
      46th Leg., 8&f       L., p. SQS, 8 1; Aots 1941, 4Tth
      L%s .,  pi  I%&    Oh. 601, # 1," (UndersOOFin@ our#)
             amnate Rll~ Ii9 of tho 49th Legislature, oodirlod
aa nrtlole    lM5   Y. A. 0. S., lupra, repealed House Bill 409
oS the 47th Le&latur@,      and the.abovo quoted statute ia the
valid andsubsisting Article     1645, V. A. C. 8.  See Opinion
Eeg51         of thir depaFtment, a copy of which ia enolosed
           .
          Artlols 1048a, B. 0. S., rersrred to in your lettet
(rhioh rhould have boon denominated as Art1010 1541a, R. C.
8. aa 18 nore.iully shown in this opinion and opinions enoloeod
herewith)i is not applloable to year situation, es ,suohartlolo
applletvonly to epeoial auditor8 and not to county auditore.
HoaoF8ble Robort F. Peden, ;Tr.- Page s


            This department held,,ia an opinion written by Hon.
Bruoe W. Bryant, yiir8tA6816tant Attorney OeneFal, dated Oot-
ober 5; 1931, and neorded la Vol. St6, pp. 890-1-5-b and 4,
LetteF Opiniona or the Attorney Oenerpl or Toxa8, that Art1016
1646a, Revlred Civil Statute8 oi Texas, was a mienamer cau.aod
by an error made by th6~att.rn.y appointed by the Oovorn6rPto
~FOIW. the Revised Clvll Statuter ior publloatlon and to in-
elude therein   the OenemlLaw8    lnaoted at the 4g. s68. or the
b9th I.@8latur.    (tho MB. ~.&18tur.     that ~aaod the bill
noodfiting    66ld otatutoa) in aooordanoe with the authority
and ln8fruotlone oontalned in Chapter lO4S the Aote or said
Le&rlature,    and that Art1016 26406 w6a a mbnumor    and should
have beon donomlnated   a8 Art1016 15418.. Thl8 opln~on hold that
OoUnty OOm&oiOMF~'.     OOtlFt8 of Oounti.8 under &5;000 po~~uh-
tlon, Oould, either alone OF In oonjunotion with other oogttl.8
h8viziga populatlouti Ices than 85,000 population, make an
arran@ment whereby they oould jointly employ and oompeneato
.a spiolal alrdltoroF~audltofs for the purpose speoifled In Art-    +   1
'lob l&&l Revised Civil Statutes.      The opinion aleo hold that
auoh an aiditor was a speolhl auditor and was an entirely dlt-
f6FOnt type OS auditor rronkmat ef a oounty auditorywho86 or-
floe wa8 authorized under Art10108 ld45 and 1646, Revised Civil
Statute8 and who86 dutiea'were presorlbed in the Articles ioX&          i
loring* Thl8 opinion also held that there was no statute whloh          1:
authoFl%.d two OF mar. counties to jointly employ a oounty'audi-
tar. We think the above opinion la correct and we hereby ap-            '.
Provo ~wne. We enoloee herowith a oopy of Said aplnion whloh            /
oontalna a oompr.hen8lve dl8oaa8lon of the matters involved
therpln.
          Art1016 1647, V. A. 0. S., providea:
           *The dlstrlot judges having jurisdiotion in the
    .~oounty, shall appoint the aounty au&ltor at a ape-
     olal meeting held ror that purR.se, a majority rul-
     l4~; provided, that if a‘majorlty or suoh judges rail
     to agree upon the releotlon Of 8ome perron (16auditor,
     then either or sald.judges shall oertlly euoh iactct0
     the Governor, who shall thereupon appoint eome other
     dietriot judge to aot and vote with the aroreeaid
     judge8 In the seleotlon of suoh auditor. The aotlon
     rhall then be reoorded in the minutes of the diatrlot
     oourt or the oounty and the clerk thereor shall OFF-
     tl?y the same to the oomml8sioners oourt, whloh shall
     oause the seme to be reoorded in Its minute8 together
     with an order dlreoting the payment of the auditor's
     salary. (Id.; Aots 1905, p. 381; Aots 1915, p. lSS.)v
Bonomble   Robert   F. Peden,   Jr. - Page 4


          Ihtagorda Oomty Is In only ozto judlolal dirtriot,
to-wit, the 28rd, oqnelatlq of Brazorla,  ?t. EWnd, Wharton
and M8kgOFda oounties.
           Ummuoh   as the laat  UppFOVOdtax valuations       for
Matadord8 t3ounty are In 6%0688 or ~rteen   yillion     ($15,ooo,ooo)
Dollars ,lt,I# our oplnlon that it Is mandatory that the ju&e
of.the eSrd Judloial M&riot     of Texam appoint a oounty audi-
tor rOF- Mntagorda County.